1   Case: 3:20-cv-00414-WHR Doc #: 19 Filed: 01/21/21 Page: 1 of 2 PAGEID #: 172




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE SOUTHERN DISTRICT OF OHIO

    SOCIAL POSITIONING INPUT                         §
    SYSTEMS, LLC,                                    §
                                                     §
           Plaintiff,                                §             Case No: 3 :20-cv-00414-WHR
                                                     §
    vs.                                              §             PATENT CASE
                                                     §
    MIDMARK CORPORATION,                             §
                                                     §
      Defendant.    §
    _______________ §


                                JOINT STIPULATION OF DISMISSAL

                Plaintiff Social Positioning Input Systems, LLC and Defendant Midmark Corporation

      by their respective undersigned counsel, hereby STIPULATE and AGREE as follows:


           1.        All claims asserted by the Plaintiff in this Action are dismissed with prejudice and

                     all counterclaims asserted by the Defendant in this Action are dismissed without

                     prejudice under Fed. R Civ. P. 4 Ha)(l)(A)Cii):

           2.        Each party shall bear its own costs and attorneys' fees with respect to the matters

                     dismissed hereby;

    This Stipulation and Order shall finally resolve the Action between the parties.

    Dated: January 15, 2021                Respectfully submitted,

                                           Isl Howard L. Wernow
                                           Howard L. Wemow (SBN 0089019)
                                           SAND, SEBOLT & WERNOW CO., LPA
                                           Aegis Tower - Suite 1100
                                           4940 Munson Street NW
                                           Canton, Ohio 44718
                                           Telephone: (330) 244-1174
                                           Facsimile: (330) 244-1173
                                           howard.wemow@sswip.com




    JOINT STIPULATION OF DISMISSAL                                                                     II
 Case: 3:20-cv-00414-WHR Doc #: 19 Filed: 01/21/21 Page: 2 of 2 PAGEID #: 173




                                 JAY JOHNSON (Pro Hae Vice Application Forthcoming)
                                 KIZZIA JOHNSON, PLLC
                                  1910 Pacific Ave., Suite 13000
                                 Dallas, Texas 75201
                                 (214) 451-0164
                                 Fax: (214) 451-0165
                                 jay@kjpllc.com
                                 bkizzia@kjpllc.com

                                 ATTORNEYS FOR PLAINTIFF

                                 ls/Brian Donald Wright
                                 Neil J. McNabnay
                                 Noel F. Chakkalakal
                                 Richardo J. Bonilla
                                 Fish & Richardson
                                 1717 Main Street
                                 Ste 5000
                                 Dallas, TX 75201
                                 214-747-5070
                                 Fax: 214-292-2091
                                 Email: mcnabnay@fr.com
                                 chakkalakal@fr.com
                                 Email: rbonilla@fr.com

                                 Brian Donald Wright
                                 Faruki Ireland & Cox PLL - 3
                                 110 N. Main St., Suite 1600
                                 Dayton, OH 45402-1818
                                 937-227-9910
                                 Fax: 937-227-3717
                                 Email: bwright@ficlaw.com


      SO ORDERED this   ~I~\. day of -k.....,-w-R.     , 2021.
                                                  \



                                        United States District Judge




JOINT STIPULATION OF DISMISSAL                                                  12
